tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for a group ruling for your subordinates recently we sent you a letter in response to your application the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for a group ruling for your subordinates donors may not deduct contributions to your subordinates under code sec_170 your subordinates must file federal_income_tax returns on the form and for the years listed above within days of this letter unless your subordinates request an extension of time to file apply for exemption or your subordinates may individually in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date date legend b non-profit organization c for-profit business d program activity e subordinate a f program activity j date k date l date m date n date p president dollar_figurex dollar_figuredollar amount dollar_figurey dollar_figuredollar amount dollar_figurez dollar_figuredollar amount dear we have considered your request for a group ruling for your subordinates pursuant to the provisions of revproc_80_27 1980_1_cb_677 based on the information provided we have concluded that you do not qualify for a group ruling under sec_501 of the internal_revenue_code the basis for our conclusion is set forth below issues e is it in the interest of sound tax_administration to approve your request for a group ruling no for the reasons described below letter cg catalog number 47630w facts you received recognition of exemption under sec_501 you were organized to promote support for and provide assistance to active_duty u s troops and their families post september your amended articles of incorporation state that you were organized exclusively for the charitable purposes of a obtaining authorization from any state official agency or department of any state within the united_states of america its territories or possessions for the purpose of procuring the issuance of a specialty motor_vehicle license plate for which an annual fee is charged or to be charged b general solicitation of contributions from the public and c conducting all business in the administration of the aforesaid and the management and distribution of the funds and proceeds generated therefrom with all of the aforesaid being for the ultimate benefit of the spouse children and dependents of members of the armed_forces you requested a group exemption ruling letter for your subordinates on j you were issued a declination letter on k the irs declined to rule on your group ruling_request noting that you appeared to have substantial legislative activities as well as a large professional fundraising program involving royalty type donations the declination further noted that professional fundraising programs have shown to be problematic with consistency and compliance when organizations have activities with high compliance issues they are not good candidates for group exemptions these organizations are better qualified for individual rulings so proper consistency and compliance is attainable your individual exemption under sec_501 remained in effect you requested another group ruling determination on l the facts presented here are from the l request your group exemption request included subordinate organizations with each subordinate except for one representing a state within the united_states you stated that you and the subordinates form an integrated network of organizations to provide efficient and effective assistance to active u s troops and their families you maintain the five programs summarized below e license plate program provides for the issuance of official state-issued specialty license plates bearing a specific slogan in each of the states you describe these as official state-issued license plates for motor vehicles and you have obtained approval for the sale of the license plates in states as of the group ruling_request date each state creates the license plates which include your slogan and makes the plates available for an additional fee through its department of motor vehicles for its customers to purchase the state dmv collects the fee and part of the purchase_price goes to your subordinate organization in that state as the designated recipient of your share of the funds collected from the sale of license plates bearing your slogan you consider it a fundraiser and say it enables the central organization and subordinates to raise financial support to fund their programs you give an example of a state where each license plate costs an individual in that state dollar_figure of which dollar_figure goes to the subordinate organization and dollar_figure goes to that state’s department of motor vehicles in the materials you submitted the license plate program is described as your flagship program popcorn sales program carried out through you as the central organization b a non-profit organization and c a for-profit enterprise the purpose of this program is to collect popcorn purchased from b for donation to the military b asks individuals to purchase c popcorn during its annual popcorn fundraiser you manage the relationship involving b c the military and the e letter cg catalog number 47630w shipping of the popcorn you stated that your subordinates provide information to you about local needs and events where popcorn can be sold or distributed you provided a press release describing the popcorn sales program the press release stated that you transported popcorn from c’s facilities to another location where it was loaded onto a navy ship therefore it appears that your role was limited to arranging for transportation of the popcorn you do not actually deliver the popcorn to troops abroad your subordinates merely provide information regarding local popcorn sales opportunities d2 a database that provides a way for donors to connect with charities that provide support to troops the database is maintained by you and your subordinates provide information about charitable organizations at the state level and names of organizations they feel should go into the database from their state f aplatform or program within your website that provides interpersonal connections and interactions on your website among individuals regarding the troops and their families you and one of your subordinate organizations which developed this platform maintain the website everyone who purchases a license plate is automatically a non-voting member members can set up their own web pages to promote a rally or post and exchange news about the troops and advertise fundraising events care goods program this program ships individual boxes to individual soldiers and larger boxes for entire units you collect donated goods such as personal care items candy and sunscreen and ship them in cargo containers with the popcorn donation you state that the subordinates are responsible for obtaining shipping addresses for troops deployed from their states and organizing local events where individuals can bring donated care goods and put together care boxes to be shipped to the soldiers e e e article vi of your articles of incorporation states the directors shall be elected by the members and that the corporation will be managed by officers under the direction of the board_of directors the number of directors may be increased or decreased by the members as provided in the by-laws you identify four individuals as your initial directors the initial directors of each subordinate include p your president and one other of your directors your by-laws state that any or all of the directors may be removed with or without cause by a unanimous vote of the membership or by a vote of that purpose however p your president may not be removed and shall have a lifetime seat as chairman of the board until his death or voluntary resignation of the directors at a special meeting called for article xi of your articles of incorporation contains an acknowledgement that the corporation recognizes that the corporation the charitable purposes and business concept behind it were ideas of president without him this corporation would not have come into existence and without him what comes out of it would not be as founder he is the man principally undertaking the creation and organization of all aspects of the building of this charitable enterprise and the primary thought and labor in its creation and the launching of its enterprises and structures will in large part come from him and be driven by his thoughts labor and ingenuity letter cg catalog number 47630w in response to a request to explain the number of members in the subordinate organizations and how someone may become a member you stated that the subordinates do not have members and that volunteers are used to carry out the activities you state that subordinate organizations are required to adopt uniform articles of incorporation and by- laws which have been developed and approved by you each subordinate also is required to follow a subordinate organization operating guideline the uniform by-laws of the subordinates state that membership shall comprise of only one member which is you which shall exclusively irrevocably and forever hold all voting rights and power ’ you provided information for each subordinate including name address ein filed articles of incorporation and any amendments and the names and positions of the officers each subordinate has three officers two of which are typically p and his attorney one subordinate has four officers but is still at least controlled by p and his attorney in correspondence dated m you were asked to explain the activities of the subordinates in more detail you stated that the subordinates carry out their charitable purposes by boosting morale from distributing in-kind donations from the public and providing financial assistance to needy u s troops and their families you described the in-kind donation program as consisting of the subordinates working with local stores to collect in-kind donations from customers at the checkout registers that your subordinates will inspect repackage and ship to the troops you described in-kind donations as food products and personal items including hygiene products and cds you also explained that subordinates have made monetary grants to other tax-exempt charities that operate emergency relief funds for the troops and their families another activity you described as carried out by your subordinates is organizing events for the troops and their families to address their mental well-being you gave as an example a soldiers’ night event at a baseball game the activity consisted of arranging for the troops and their families to attend a baseball game for free and to receive free popcorn this activity appears to have occurred just one time you supplied the sections and the law of three different state codes outlining the requirements under each code the code you provided describes the specialty license plate and the fee that is charged to the individual the fee that is retained by the department of motor vehicles and the fee that would be given to the subordinate each state collects the total fee and deposits the part of the fee that is given to the subordinate in special funds established in the subordinate’s name the subordinates are an integral part of the license plate program and participate in implementing the program at the state level the state programs require the subordinates to be tax-exempt organizations you also explained that many subordinates have been approved to participate in their states’ state employees charitable campaigns once the group exemption is approved additionally you were asked to provide the amount of monetary assistance that each subordinate has received and to explain where the material and funds were obtained you replied that the subordinates have received very little monetary contributions and you provided a chart that has an overview of the donors who make in-kind contributions to the subordinates you also stated that because the subordinate’s tax- exempt status is pending the central organization receives contributions on behalf of the subordinates when questioned about how the subordinates pay for their expenses since contributions are in the form of non-monetary assistance you stated that the central organization provides the monetary support to the letter cg catalog number 47630w subordinates and that some subordinates receive funding from the central organization through the license plate program there also was a question about the activities of one of the subordinates e the activities consisted of maintaining a database program of the individuals who had purchased your specialty license plate the subordinate also carries on the activity that is explained above as the f an internet platform providing opportunities for interpersonal connection and communication through your website you called the contributors to f automatic non-voting members of the organization only expenses were shown for this subordinate no revenue you explained the central organization absorbed the expenses of the subordinate you have subsequently removed this subordinate from the group ruling_request and stated that the central organization would conduct the activity in a later correspondence dated n you were asked about the chart that you supplied in your previous response that showed an overview of in-kind donations that had been received by each of the subordinates the chart showed very few donations received by a number of the subordinates you were asked to provide a breakdown of the donations received whether monetary or in-kind donations in your response you provided the breakdown and stated that the subordinates may appear to be receiving contributions from a few donors but they are actually receiving contributions from a large base of donors you stated that the popcorn is donated by individuals who purchase it from b who acquires it from the for-profit company c in addition you provided a form_990 as part of the group ruling_request information gleaned from this form_990 supplements the description of your activities and operations form_990 data shows that approximately your form_990 you had an inventory of popcorn valued at more than dollar_figure of your revenues are in the form of donated popcorn based on the information in but shipped less than dollar_figure worth of popcorn to overseas military bases that year in other words only a fraction of the donated popcorn acquired from c was actually shipped to troops while most of your popcorn inventory remained indefinitely in storage the form_990 identifies three individuals as your directors two of whom are related these two are your president p who has life tenure on the governing body and p’s father-in-law schedule c of form_990 indicates you had direct contact with legislators their staffs government officials or a legislative body schedule j shows p as president director with compensation of dollar_figurew for the business use of personal a bonus payment of dollar_figurey for prior year residence and deferred_compensation of dollar_figurex you awarded p results you also awarded p an annual contract compensation of dollar_figurez until the organization is in a position to provide payment without affecting the growth of the organization p may defer receipt of payment to schedule o explains the loans from interested persons you entered into private loan agreements with directors trustees and other individuals with ties to the organization the loans had interest rates ranging the payable balance is not scheduled to be repaid during the following fiscal_year from and is listed in long term liabilities schedule r-1 lists the subordinate organizations and indicates the exempt foundation code section requested i sec_509 letter cg catalog number 47630w law sec_501 of the internal_revenue_code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual and no substantial part of the activities of which are attempting to influence legislation sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 ii of the regulations requires an applicant organization to establish that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_512 defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_1_513-1 of the regulations provides that in determining whether activities contribute importantly to the accomplishment of an exempt_purpose the size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function which they purport to serve thus where income is realized by an exempt_organization from activities which are in part related to the performance of its exempt functions but which are conducted on a larger scale than is reasonably necessary for performance of such functions the gross_income attributable to that portion of the activities in excess of the needs of exempt functions constitutes gross_income from the conduct of unrelated_trade_or_business such income is not derived from the production or distribution of goods or the performance of services which contribute importantly to the accomplishment of any exempt_purpose of the organization revrul_78_84 1978_1_cb_150 describes a color guard formed by community citizens to promote civic pride the state and the country by conducting flag-raising and other ceremonies at patriotic and community functions the ruling held that the organization promoted patriotism and qualified for exemption under sec_501 of the code letter cg catalog number 47630w revproc_80_27 1980_1_cb_677 provides the procedures for requesting a group ruling detailed descriptions of the subordinate organizations should include among information submitted a information verifying the existence of the relationships required by sec_4 b a sample copy of a uniform governing instrument charter trust_indenture articles of association etc adopted by the subordinates or in the absence of a uniform governing instrument copies of representative instruments c a detailed description of the purposes and activities of the subordinates including the sources of receipts and the nature of expenditures d an affirmation that to the best of the officer's knowledge the purposes and activities of the subordinates are as set forth in b and c above e a statement that each subordinate to be included in the group_exemption_letter has furnished written authorization to the central organization as described in sec_4 f a list of subordinates to be included in the group_exemption_letter to which the service has issued an outstanding ruling or determination_letter relating to exemption revproc_2013_9 lr b sect requires an applicant to submit sufficient information during the application process for the irs to conclude that the organization is in compliance with the organizational and operational requirements of sec_501 before it issues a ruling the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the irs that it qualifies for exemption pursuant to the section of the code under which exemption is claimed the irs will generally issue a proposed adverse determination_letter or ruling in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 203_f2d_872 5th cir the court held that a dollar_figure salary paid to the founder of the charitable_organization was unreasonable_compensation and therefore inurement in deciding that the salary was unreasonable the court noted that he devoted only a small part of his time to the organization that he had previously served as president of the predecessor organization without salary that the gift of his stock was encumbered by the obligation to pay the annual salary for years that comparable services from an outside source through an arms-length transaction would probably have been available at a lower cost and that the long term of the contract without consideration of changes in the business or in economic conditions indicated that it was unrelated to services performed the underlying premise reasonable salaries do not constitute inurement while excessive or unreasonable salaries do constitute inurement of corporate net_earnings was thought to be too well settled to require citation of authority in 276_f2d_476 5th cir the court affirmed revocation of exempt status of the school based in part on the inurement of its earnings through salaries loans and draws against future earnings to the three shareholders who were also employees in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its letter cg catalog number 47630w primary purpose was not charitable educational nor scientific but rather commercial in addition the court found that the organization’s financing did not resemble that of the typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations the petitioner in 71_tc_1067 conducted training seminars and lectures in the area of intrapersonal awareness such activities were conducted under licensing arrangements with various for-profit corporations the licensing agreements were conditioned on the petitioner maintaining tax exempt status the petitioner argued that it had no commercial purpose of its own and that its payments to the for-profits were just ordinary and necessary business_expenses the court did not agree with the petitioner citing that the operational_test see sec_1_501_c_3_-1 of the regulations focuses on the purpose rather than nature of an organization's activities an organization that serves a private interest other than incidentally is not entitled to exemption under sec_501 thus although an organization's operations may be deemed to be beneficial to the public if it also serves private interests other than incidentally it is not entitled to exemption the court concluded that the petitioner is not exempt under sec_501 of the code because the petitioner served a substantial private and commercial purpose rather than an exempt_purpose analysis based on the information you submitted and for the reasons explained below it is not in the interest of sound tax_administration to approve your request for a group ruling because you have failed to clearly establish qualification for exemption for your subordinates as required in revproc_2013_9 or other insiders or more than insubstantial private benefit failure to establish you have failed to show subordinates meet the operational_test and failed to show operations of the subordinates will not result in inurement to p to c or similar for-profit companies the information you submitted does not clearly delineate the activities you perform and the activities that are performed by your subordinates you have not clearly stated whether you perform all the state license plate activities and popcorn fundraising and distribution or the extent to which your subordinates have some part in these activities other than creating a state presence the activities that you attribute to your subordinates could just as easily be attributed to you see 71_tc_1067 in your responses to questions about your operations as well as in the form_990 you provided your subordinates are treated as disregarded entities when convenient your primary activity appears to be fundraising through the popcorn sales program and the state license plate program which also provide your main source_of_income it is not clear your subordinates are operated exclusively for one or more tax exempt purposes as required by sec_501 of the code and sec_1_501_c_3_-1 of the regulations the description of the purposes and activities of your subordinates does not meet the requirements of revproc_80_27 although you claim that popcorn donations were made to the subordinates the online order form for popcorn lists you as the sponsoring_organization and includes your combined federal campaign number there is no indication that a popcorn donation might be processed through a state subordinate or even that a donor would be aware of any involvement by a subordinate your website letter cg catalog number 47630w states that you are of a state subordinate’s involvement in this transaction there is no indication that the subordinates maintain corporate formalities such as board meetings unlike the organization described in revrul_78_84 supra which performed activities that promoted patriotism your subordinates were formed only to permit you to conduct your license plate program in various states based on the foregoing the license plate and popcorn activities are all your activities and the subordinates exist only to give you a state presence to conduct these fundraising activities accordingly you have failed to clearly establish qualification of exemption for your subordinates but makes no mention operational_test organizations described in sec_501 of the code must be organized and operated exclusively for one or more exempt purposes specified in the regulations which include charitable or educational_purposes see sec_1_501_c_3_-1 of the regulations to be operated exclusively for one or more exempt purposes an organization must engage primarily in activities that accomplish one or more exempt purposes however if more than an insubstantial part of the organization's activities is not in furtherance of an exempt_purpose it is not engaged primarily in activities that accomplish an exempt_purpose see sec_1_501_c_3_-1 of the regulations you describe your license plate program as your flagship program indicating that it is the primary activity of your organization your subordinates’ role in the license plate program is limited to providing a state presence and a possible recipient of funds from you the individual state presence also facilitates lobbying individual state legislatures this is a fundraising activity and does not constitute an exempt activity in itself you also sell popcorn from c a for-profit company through sales by the non-profit organization b and through b’s website the reason you sell the popcorn is ostensibly so that members of the public can purchase popcorn for deployed troops however this is yet another fundraising activity that does not constitute an exempt activity in itself your subordinates merely provide to you information regarding local popcorn sales no clearly defined exempt activity has been described as the subordinate organizations’ primary activity even if your subordinates fundraise as a primary activity that alone will not satisfy the operational_test as in 70_tc_352 we must conclude that the activities of your subordinates are of the sort ordinarily carried on by commercial ventures organized for profit because you have failed to show otherwise you have failed to show subordinates meet the operational_test inurement and private benefit in addition to the fact that the subordinates do not appear to have exempt_activities several facts suggest that there may be inurement of the net_earnings of the subordinates to p the founder and president and to various other insiders inurement to such individuals is prohibited under sec_1_501_c_3_-1 of the regulations for example p is entitled to deferred_compensation that is disproportionate you also awarded him a large bonus in a year for that year’s results as well as a large compensation contract such extraordinary compensation that is not dependent on performance suggests inurement of income as illustrated by the formal opinions in the court decisions in 203_f2d_872 cir and 276_f2d_476 sth cir the provision in your subordinates’ respective articles of incorporation that acknowledges p’s thoughts labor and ingenuity as well as the composition of your subordinates’ boards lack of members and rules letter cg catalog number 47630w for changing board control suggests that the subordinates are structurally under his control they appear to be operated for his benefit he unlike other directors cannot be removed and has a lifetime seat as chairman he also is related to at least one other member of your governing body each subordinate has three officers two of which are typically p and his attorney one subordinate has four officers but is still controlled by p and his attorney there are also private loan agreements between the at least organization and various insiders for significant amounts you and your subordinates are controlled by the same small_group of individuals including your president and a small number of other individuals you listed salaries for employees of each state subordinate however since these subordinates are controlled by the same small_group of individuals these salaries are being paid primarily or exclusively to those individuals including p also you through your subordinates appear to provide private benefit to popcorn is purchased exclusively from c there is no indication that the popcorn company sells the popcorn at or below cost the significant popcorn purchases provide the company with substantial private benefit this is inconsistent with sec_1_501_c_3_-1 ii of the regulations c the for-profit business the although your subordinates are organized to promote support for and provide assistance to active_duty u s troops and their families your subordinates’ activities in this regard are minimal at best as noted 71_tc_1067 even when an organization's operations may be in deemed to be beneficial to the public if it also serves private interests other than incidentally it is not entitled to exemption your subordinates are primarily performing fundraising activities the funds of which do not exclusively benefit the troops but rather also benefit your founder a small_group of insiders and a for-profit company the role of your subordinates in your various programs is not clear but appears to merely provide you with a presence in several states or venues to expand sales more than insubstantial non-exempt purpose the state license plate program in which your subordinates expect to participate as a fundraising activity cannot be regarded as exempt_activities because fundraising is not itself a charitable activity or an exempt_purpose 326_us_279 held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes furthermore once the subordinates participate in the state license plate programs they will generally receive income from a regularly carried on trade_or_business even if proceeds from this activity are ultimately not taxable as unrelated_business_income as defined in sec_512 it remains a non-charitable activity additionally in order to participate in state license plate programs the subordinates must lobby state legislatures you have indicated schedule c of form_990 you have had direct contact with legislators their staffs government officials or a legislative body your subordinates will perform the lobbying because the license plate programs would likely be the subordinates’ primary activity it is possible that just the lobbying activity itself would be a substantial part of the subordinates’ activities even if the popcorn donations are processed through the state subordinates this activity is not an inherently charitable activity the only charitable part of this activity is if popcorn is distributed to the troops however there is no evidence to establish that the popcorn donations are actually being distributed by those subordinates to the troops while it appears that individuals are purchasing significant amounts of popcorn for the troops it is not clear that a corresponding amount of popcorn is being distributed to the troops you cited only one instance where families of troops were given popcorn during a baseball game instead the information submitted suggests that significant stockpiles of popcorn letter cg catalog number 47630w are warehoused and it is unclear how much of it is actually distributed to troops if a charitable activity is conducted on a scale that is larger than necessary then the portion that is in excess of what is necessary is not charitable as indicated in sec_1_513-1 of the regulations in fact the information on your form_990 as well as other facts suggest that most of the popcorn is wasted additionally in the few instances that popcorn is actually distributed to troops your involvement is rather limited you may transport popcorn from a warehouse to a carrier within the u s but the bulk of the transport and delivery is conducted by others accordingly it stands to reason any involvement of your subordinates in the distribution of popcorn will likewise be limited in addition you were unable to clearly show insiders such as p or for-profit companies such as c will not benefit conclusion have failed to establish that your subordinates’ activities are primarily charitable within the you meaning of sec_1_501_c_3_-1 of the regulations and have failed to establish that your subordinates are not organized or operated for the benefit of private interests accordingly it is not in the interest of sound tax_administration to approve your request for a group ruling each subordinate may however file for tax-exempt status on its own by filing form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code or form_1024 application_for recognition of exemption under sec_501 and paying the appropriate user_fee to protest you must you have the right to file a protest if you believe this determination is incorrect you must submit the statement submit a statement of your views and fully explain your reasoning we will consider your signed by one of your officers within days from the date of this letter if your statement does not provide a statement and decide if the information affects our determination basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication these items include the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury adding to the appeal the following signed declaration under penalties of perjury i declare that i have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are letter cg catalog number 47630w this may be done by true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal revenue if you want representation during the appeal service may represent you during the appeal process process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in all forms and publications mentioned publication practice_before_the_irs and power_of_attorney in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance if you fax your you may fax your statement using the fax number shown in the heading of this letter statement please call the person identified in the heading of this letter to confirm that he or she received your fax we sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely holly o paz director exempt_organizations rulings and agreements letter cg catalog number 47630w
